 HUBER & HUBER MOTOR EXPRESS, INC.295letters datedMay 15, 1953,and June 1, 1953,alleged in paragraph 8 of the complaint,and has not violated Section 8 (a) (5) of the Act, as alleged in paragraph 11 of thecomplaint,by virtueof the issuance of such letters.(Recommendations omitted from publication.]HUBER & HUBER MOTOR EXPRESS, INC.and L. F.BARNETrTRUCK DRIVERS AND HELPERS LOCAL UNION No. 728, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA,AFLand L.F. BARNETT.Cases N08. 10-CA-1811 and 10-CB-161.July22,1954Decision and OrderOn March 10, 1954, Trial Examiner George A. Downing issued an-intermediate Report, and on April 26, 1954, a Supplemental Inter-mediate Report, in the above-entitled proceeding, finding that theRespondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copies ofthe Intermediate Report and the Supplemental Intermediate Reportattached hereto.The Trial Examiner also found that the RespondentUnion had not engaged in unfair labor practices and recommendedthat the complaint be dismissed as to this Respondent.'Thereafter,the Respondent Company filed exceptions to the Intermediate Reportand the Supplemental Intermediate Report, and briefs in supportthereof.2The Respondent Union also filed a brief in support of theexceptions of the Respondent Company.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the excep-tions and briefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings,-'conclusions, and recommendations.iAs no exceptions havebeen filed to this finding and recommendations,we adopt thempro formaand, accordingly, shall dismiss the complaint against the Respondent Union.' The Respondent Company's request for oral argument is hereby denied as the recordand the exceptionsand briefs,in our opinion,adequatelypresent theissues and the posi-tions of the parties.3We agreewith the Trial Examiner's finding that the Respondent Company did notstrictly enforce its rulerequiring drivers periodicallyto telephone the dispatcher.Therecord shows that driver Chadwickmissed the required calls 2 or 3 times without beingdisciplinedDriver Thompsonmissed calling on some Saturdays until 12 noon or 1 p. in.,without being asked foran explanationDriver Watersmissed calls many times and wasreprimanded only onceOnthis occasion the RespondentCompany'sterminal managerindicatedthat the rule, which thedriversgenerallyconsidered impractical,might bedropped as a basisfor disciplinary action.The TrialExaminerfound thatthe RespondentCompany's discriminatory discharge ofBarnett constituteda violation of Section 8 (a) (1) of the Actbut not ofSection 8 (a) (3)As no exceptions were filed to this finding,we adopt itwithout necessarilyagreeing withthe Trial Examiner's rationale.109 NLRB No. 55. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent Company, Huber & HuberMotor Express, Inc., Atlanta, Georgia, its officers, agents,successors,and assigns, shall :1.Cease and desist from :(a)Discharging or refusing to reinstate any of its employees be-cause they engaged in concerted activities for their mutual aid orprotection.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such ac-tivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.42.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to L. F. Barnett immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to,his seniority or other rights and privileges.(b)Make whole L. F. Barnett for any loss of pay he may havesuffered by reason of the Respondent Company's discriminationagainst him, in accordance with the Board's usual remedial policies.'(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary for a determination of theamounts of back pay due under the terms of this Decision.(d)Post at its truck terminal, in Atlanta, Georgia, copies of the no-tice attached to the Intermediate Report and marked "Appendix A."3Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respondent Com-pany's representative, be posted by the Respondent Company imme-4N. L R B. v. Entwistle ManufacturingCo., 120 F. 2d 532 (C. A. 4).5 F. W. Woolworth Company,90 NLRB 289.6,This notice, however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "Recommendations of a Trial Examiner" and substituting in lieuthereof the words "A Decision and Order."In the event that this Order is enforced by adecree of a United States Court of Appeals,there shall be substituted for the words "Pur-suant to a Decision and Order"the words"Pursuant to a Decree of the United States Courtof Appeals,Enforcing an Order." HUBER & HUBERMOTOR EXPRESS, INC.297'diately upon receipt thereof, and maintained by it for a period ofsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent Company to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent Company has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent Union violated Sec-tion 8 (b) (2) and 8 (b) (1) (A) of the Act.MEMBER PETERSONtook no part in the consideration of the above-Decision and Order.IntermediateReport and Recommended OrderSTATEMENT OF THE CASEThese proceedings, brought under Section 10 (b) of the National Labor RelationsAct, as amended (61 Stat. 136), were heard in Atlanta, Georgia, on January 27and 28, 1954, pursuant to due notice.The complaint, issued on November 30,1953, by the General Counsel of the National Labor Relations Board,' and basedon charges duly filed and served, alleged in substance that: (1) Respondent Com-pany had violated Section 8 (a) (3) and (1) of the Act by discharging L F. Barnettat the Union's request, on June 2, and thereafter failing and refusing to reinstatehim, in order to encourage membership in the Union and in order to discourageconcerted activities by Respondent's employees; and (2) Respondent Union, bycausingthe Company so to discharge and to refuse to reinstate Barnett, had violatedSection 8 (b) (2) and 8 (b) (1) (A). Respondents filed separate answers in whichthey denied said unfair labor practices and in which they pleaded further thatBarnett had been discharged by the Company for just cause.All parties were represented by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally, and to file briefs and proposed findings of fact and conclusions of lawBriefs have been filed by the General Counsel, Respondent Union, and the ChargingParty.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYRespondent Company is a corporation engaged in the transportation of freightby truck as a common carrier, operating in the States of Illinois, Indiana, Kentucky,Tennessee, and Georgia, under certification of the Interstate Commerce Commission.It is therefore an instrumentality of commerce and is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization which admits to membership employeesof Respondent Company.i The General Counsel and his representatives at the hearing are referred to herein asthe General Counsel and the National Labor Relations Board as the BoardHuber & HuberMotor Express, Inc., is referred to as Respondent Company and Local No. 728,supra,as,Respondent UnionAll events occurred in 1953, except where otherwise specified. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Introduction; the contract; and applicablerules and regulationsThe collective-bargaining relations betweenthe Company and the Union at theAtlanta terminal were governed by a contracteffectiveMarch 1, 1952, which hadbeen negotiatedby committees of the Union and of the operators who comprisedtheMotor Freight Carriers of Atlanta.The contract provided in part that theCompany shouldmake no dischargewithout justcause andwithout atleast one priorwarning notice(with exceptions not here pertinent); it also providedthat warningnotices shouldbe withoutforce or effect to support a discharge after 6 months fromthe date of issuance.Regulatingfurther theoperators'right to dischargeand to discipline employeeswere detailed rules and regulationsadopted bythe committees,effectiveMay 1,1952, in which were scheduledvarious types of misconduct and the penalties pre-scribed foreach.Pertinent to the present case was rule 3 (g), as follows:Failure tocarryout ordersFirstoffense-letter of warningSecond offense-dischargeThe contractalso providedthat the Companymight make and enforce otherreasonablerules, byposting andby copyto theUnion, whichrules should be of.force and effect immediately unlesstheUnionshould object within 10 days. Inconformitywith that procedure, the Companymade a ruleon May 1, 1952, which,so far as here pertinent,requiredall drivers to call thedispatcherby telephone whenunloaded and to call no later than12 o'clock,noon,whether unloadedor not.Fur-thermore,all pickup truckdriverswere required to call each hourafter 12 o'clock.On October 14, 1952, the Company duly modified the above rule to provide, so faras here pertinent,that all pickup drivers should call the dispatcher by 10 a. in., ifnot unloaded,and again at noonand each hourthereafter.'Both rules concludedwith the statement:Failure to comply withthe above instructions will be an infraction of thepresentRules and Regulations coveringcitydrivers and will therefore besubject to the penaltiesprovidedfor therein.The Unionmade no objection to either of the foregoing rules. In practicalapplicationthey werenot enforcedto the letter, since the Companyrecognized thatmany circumstances,including the limitations of its telephone service, might pre-vent all the driversfrom getting through to the dispatcherexactly on the minute.Accordingly, the Companycondoned tardiness of as much as 15 minutes, andsometimes more, depending on the reasonablenessof thedriver's explanation ofhis delay.B. The dischargeof L. F.BarnettBarnett,a city pickup driver, had been employed in the Company'sAtlantaterminal since February 1950;he joined the Union shortly after his hiring.He wasmade job steward in July 1951,and in that capacity handled with M.P.Holland,Jr., the Company's terminal manager,all grievances at their initial stage.'Barnetttestified that during the course of his stewardship he handled with Holland some 5or 6 grievances a week,consuming some 30 to 45 minutes a day, and that he referredto the Union some 40 percent which he was unable to adjust with Holland. Therewas evidence that under prior stewards the number of grievances was much smaller.The evidence showed that Barnett was not only active and aggressive in his han-dling of grievances with Holland, but that he also expressed frequent and strongcriticism of union officers for what he considered their failure properly to processgrievances which he had referred to them.By his tactics Barnett had incurred the2 Although some of the General Counsel'switnesses denied that they had seen the newrule posted on the bulletin board prior to Barnett's discharge, the preponderance of theevidence establishes that it was duly posted and a copy furnished to the Union.Actually,the point is immaterial,since the earlier rule had required pickup drivers to call in bynoon in any case,since the drivers had received oral instructions to call in at noon, andsince Barnett's testimony disclosed plainly that he understood the noon call was required.3Grievances not adjusted between Barnett and Holland were reduced to writing andreferred to the Union,whose business agent and other officers would then attempt to nego-tiate a settlement with Holland.Disputes not so resolved were carried to hearing beforea joint grievance committee,designated by the Union and the operators,whose memberswere not connected with the particular local or the particular carrier involved in thedispute HUBER&HUBER MOTOR EXPRESS, INC.299illwill of bothunion and company representatives.Thus,within a few months priorto his discharge,Barnett hadhad two heatedexchangeswith Holland, during whichhe hadcursed Holland and daredhim to fight; he had hadtwo similar exchangeswith Welton L. Mathis (the Union's business agent in chargeof theHuber terminal),during oneof whichcoats were removed;and as a result of Barnett's outspokencriticismsof R. C. Cook (the Union's president)and Mathis at union meetings, Cookon one occasionhad threatened to haveBarnettforcibly ejected.Barnett's stewardcard wastemporarily liftedas a result of hisdisputes with Mathis, but wasrestoredto himaftersome6 weeks whenthe employees refused to recognize another stewarddesignatedby the Union.The circumstances which led immediatelyto Barnett'sdischargemay be brieflystated.On December 4, 1952, Holland hadissued to Barnett a formal warningnotice,charging him as follows:On Dec. 3, 1952 you violatedthe followingcompanyrule .. .Rule 3,paragraph(g)-Failureto carryout orders.Yourconduct was notin keepingwith efficientoperationand we, therefore,find it necessary to warnyou for failing to reportto your dispatcher.On June 1, Barnett failed to makethe requirednoon call, and in fact did notreach thedispatcheruntil 1:15 p. m.'Barnett testifiedthat after the dispatcher, PaulH. Sweetman,took the call and heardhis explanation,Sweetmanwarned him to"watch it,"because"Mr. Holland hadbeenaftersome ofthe guysfor not calling in."Sweetman testifiedthatafter takingthe call,noting the time,and hearing Barnett'sexplanation,he reportedthe facts to Holland.Holland dischargedBarnettshortly after he reported to work thenext morning,by a formaldischarge notice,which readas follows:On June 1, 1953 you violated the following company rule.Rule 3,paragraph(g)-Failureto carry outorders-SECOND OFFENSE.-Failure to report in to dispatcher in accordance with;company rules.Yourconduct was not inkeeping with efficientoperation and we,therefore,find it necessary to discharge you.Barnett's testimony is somewhatcontradictoryas to the reasonswhich Hollandassignedorally at thetime,but is compatible, in its entirety, with the view thatHolland's oral statements did notvaryin substantial effect from the reasons statedin the notice.Contending that the causeassignedfor the dischargewas a merepretext, theGeneral Counsel offeredthe followingevidence to supporthis claim thatthe dis-charge was in factmotivated by union and company resentment of Barnett's aggres-sive handling of grievances:Fouremployee witnesses(R. J. Chadwick, A. A. Gunter, Jr., Lamar R. Thompson,and William T. Waters) testified that Holland had once commented (in February),during a discussionbetween themen of a grievancewhich Barnett was currentlyhandling,that he would give a thousanddollars to getrid of Barnett, becauseBarnettwas costingtheCompany too much money (through his successfulhandling ofgrievances).Barnett testified that the Union had won all of some18 to20 dischargecases onwhich he had processed grievances, and that Holland once complained tohim that hewas causingtoomuch troubleand costingthe Company too muchmoneyby making it stick too close to the contract.Holland deniedmaking the statements testifiedto by Chadwickand the others,but made no denial of Barnett's testimony, which affords atleastindirectsupport forthe former.Furthermore,Holland admitted at one point that the handling ofgrievanceswithBarnett requiredan excessiveamount of time, andthat that was oneof thereasonswhy he wantedto getrid ofBarnett.Under thesecircumstances, thetestimonyof the fouremployee witnesses,above, is credited.The evidence also showed that no other driver had been discharged for failure ordelay incalling in,and that only one otherwarning noticehad been issued for thatreason,despite evidence of occasional violationsby other drivers.Bearing moreparticularlyon his claimthat the Union had caused or attempted tocause the discharge, the General Counsel offeredthe testimony of EugeneHale, vice4 Barnett's claim that he reached the dispatcher at 12 : 45 p. in is overborne by a pre-ponderance of the evidence,which includes the call-in sheet kept by the dispatcherThoughunder Barnett's credited explanation, there was justifiable excuse for some delay in reach-ing the dispatcher,there was none for a delay of 1 hour and 15 minutes,nor even for hisadmitted delay of 45 minutes 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident of the Union.Hale testified that some 2 weeks before the discharge, whilehe and Mathis were checking into some grievances at the Huber terminal,Mathissaid to Holland,"Why don't you fire that guy Barnett,"and referred to the factthat the warning letter which Barnett had received in December would shortly ex-pire.When Holland suggested that if he did so, the Union would only requireBarnett's reinstatement,Mathis responded that Holland had nothing to worry about.Hale also testified that on Friday before the discharge(i.e.,on May 29)Mathis,while engaged in a telephone conversation with S.C. (Jack)Massey(districtman-ager of another carrier and chairman of the joint grievance committee),requestedHale to listen in on an extension line.Hale heard Mathis say, "Jack,you tell Hol-land to go ahead and fire that guy before his warning letter runs out.He hasn't,got anything to worry about."Massey replied,"0. K. I will tell him."ThoughBarnett's name was not mentioned,it is obvious that the conversation concernedhim.Though Hale's testimony is credited over the denials of Mathis and Holland,'much of its force was overcome,insofar as the case against the Union was con-cerned,by unrebutted evidence offered by the Respondents of Mathis'subsequentacts and statements concerning Barnett's discharge and by absence of evidence thatMassey in fact transmitted Mathis' message to Holland.Thus the evidence showsthat on the morning of June 2, Holland called both Mathis and Massey and informedthem that he intended to discharge Barnett' because of the second violation of theCompany's rule about calling in and that he sought assurances that such violationconstituted justifiable grounds for discharge tinder the contract.Holland testifiedthatMathis talked,as usual,in the employee's favor,suggesting that he be givenanother chance,but concluded by stating that if Holland felt he had just cause todischarge,Mathis could not prevent it.Mathis'testimony was in accord that heendeavored to persuade Holland not to discharge a driver for an error of the sortinvolved;that none had ever been discharged on that ground before;but that ifHolland nevertheless made the discharge,Mathis could do nothing except to have thematter determined under the grievance procedure.Massey's affidavit afforded emphatic corroboration:During the month of June 1953, I was chairman of the Atlanta City grievancecommittee.This committee is composed of two(2) operators and two (2)Union representatives,which handle grievances for the city employees undercontract to the Truckers,Helpers and Warehousemen,Local Union No. 728.On or about the date that L.F. Barnett was discharged from the Huber andHuber Motor Express, Inc., I received a call from Mr.Holland, Terminal Man-ager of the Huber and Huber Motor Express, Inc.This call was in regards toan employee by the name of Barnett.It is a common occurrence for Mr.Holland to call and seek advice before any disciplinary action is taken on anyof his employees.Knowing that Mr. Barnett had given Huber and HuberMotor Express,Inc., a lot of trouble, I discussed this case with Mr. Holland atlength.He explained that Mr.Barnett had been given prior warning notices,which are set forth in the Union Contract and Rules governing employees.Hesaid this warning was being given for failing to carry out orders,Rule 3,Item 3,copy of rules which will be attached.He states[sic] that Mr.Barnett had again failed to carry out orders by fail-ing to call in at a designated time, and that he, Mr.Holland,thought that thiswould be a justifiable reason for discharge.At this point,I told Mr.HollandIwould call him back.I called Local Union No. 728, and got ahold of Mr.W. L. Mathis,and tried to get a committment from him that we did have ajustifiable discharge case.Mr. Mathis refused to agree to this, stating thatifwe discharged this man, it would go to a grievance hearing, and he believedthe Union would be upheld in this claim.Again I reviewed the case with Mr.Mathis and tried to get him to make astatement in favor of discharge.He refused and we got into an argument. Ithen told Mr.Mathis that we had a right to discharge this man and I remember6Massey's affidavit(given the field examiner during the investigation) received in evi-dence with the General Counsel's consent because of the Company's inability to procureMassey's testimony at the hearing, contained no reference to the alleged telephone con-versation on Friday6Further weakening the General Counsel's case against the Union was Barnett's testi-mony in rebuttal,which strongly indicated that Holland had discharged himbeforecallingMathis and Massey. HUBER & HUBER MOTOR EXPRESS, INC.301'Mr. Mathis said, "I can't keep you from discharging this man, so do what-ever you want to do."My call to Local 728 prior to disciplinary action is a common practice.Afterhanging up talking to Mr. Mathis, I called Mr. Holland and told him that theUnion would not agree to discharge the man and I suggested to fire the manand we would go to the grievance hearing.?Pertinent to the defenses of both Respondents was Holland's testimony.Hollandtestified that neither the Union nor any of its agents had requested him, or caused him,to discharge Barnett, though he admitted that he sought (but failed to obtain) as-surances from Mathis and Massey that the discharge would be upheld as justifiableunder the contract.And thoughinsistingthat theonlycause for the discharge wasBarnett's failure to call the dispatcher (after the previous warning notice for thesame rule violation), Holland assigned a number of Barnett's acts and shortcomingswhich-considered apart from the contract provisions-he felt might have consti-tuted justifiable grounds for discharge.These included (1) unsatisfactory perform-ance of duties; (2) the unauthorized removal of papers from the bulletin board (forwhich a warning letter was issued on February 20); and (3) the two occasions whenBarnett had cursed him.He took no action on such misconduct, Holland explained,because he considered it useless to do so under the contract.Holland testified further that he was fully aware that the December warningnotice would shortly expire and would lose its effect as support for a discharge underthe contract.In fact, his testimony as a whole showed plainly that in seeking toeffect Barnett's discharge, Holland was concerned only with finding a cause whichthe Union would uphold as justifiable under the contract.There was no indicationfrom his testimony at any point that he considered (or was even aware of) questionsof discrimination, or of discharge for cause, under the Taft-Hartley Act. Indeed,Holland testified on cross-examination that he had wanted to get rid of Barnett assoon as possible, that such desire had existed for 6 months or longer, and that oneof his reasons was the fact that while Barnett was steward, "something was going on allthe time," and that too much time was being spent in handling grievances whichBarnett presented.C.Concluding findings1.The case against the CompanyThe evidence presented by the General Counsel plainly made outa prima faciecase that Holland discharged Barnett because of the latter's activities as shop stewardin presenting and handling the grievances of fellow employees, and that Barnett's fail-ure to call the dispatcher was only a shallow but opportune pretext which Hollandseized upon to screen his true motive.Thus Holland had expressed both to Bar-nett and to a group of employees his displeasure over Barnett's handling of grievances,and in the latter case he had disclosed the depth of his feeling by stating his de-sire to get rid of Barnett for that reason.The flimsiness of the pretended causewas apparent from the evidence that no other discharge had been made on thatground (as Mathis emphasized to Holland on June 2), that Holland had passedover prior misconduct infinitely more serious, and that he seized on a minor inci-dent in the waning days of the prior warning letter merely in the hope of qualifyingwithin the literal language of the contract and the existing rules.Attention is accordingly turned to the question whether Respondents' evidence wassufficient to overcome the General Counsel'sprima faciecase (cf.Law et al., d/b/aE. B. Law and Son v. N. L. R. B.,192 F. 2d 236 (C. A. 10), citingMontgomeryWard & Co. v. N. L. R. B.,107 F. 2d 555, 560 (C. A. 7); and see Sixteenth AnnualReport (1951), NLRB, p. 162, and Seventeenth Annual Report (1952), NLRB, p.135 ), plainly established by the foregoing circumstances, that the Company was moti-vated by its desire to discourage and restrain its employees in seeking concertedlythe remedying of their grievances.But instead of rebutting the General Counsel's case, Respondents' evidence servesactually to confirm it.Cf.N. L. R. B. v. E. C. Brown Co.,184 F. 2d 829 (C. A. 2),enforcing 81 NLRB 140.Thus, though Holland assigned at the hearing a miscel-lany of misconduct for which hemighthave discharged Barnett, his final insistence4 Following the discharge, Mathis processed Barnett's grievance, under the regular pro-cedures, through the final stage of hearing and decision by a joint grievance committee onJune 18, resulting in a denial by the committee of the Union's claim of an unfair discharge.Though Massey served on that committee, none of its members were connected with eitherof the Respondents, and there was no showing that the hearing procedures, including thepresentation and reception of evidence, varied from those normally followed. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas that theonlycause was that which he assigned in the discharge notice, i. e., Bar-nett's failure to comply with the rule to call the dispatcher.Though such violationshad never before been seriously regarded by either Company or Union,Holland'schoice of it was obviously motivated by Mathis'suggestion(in Hale's presence) thathe take advantage of the prior warning letter before its expiration and by thenecessity that the second violation conform to the first in order to justify a dis-charge under the contract.That Barnett's second violation should have occurred inthis setting was purely a fortuitous circumstance which Holland seized upon to furnishostensible grounds to effectxa discharge.he had-long desired to make and which hefeltwould meet no serious objection from, the. Union.Indeed,Holland directlyconfirmed in part the discriminatory motivation charged by the General Counsel byadmitting that at least one of his reasons was Barnett's active handling of grievances.It is, therefore,concluded and found on the evidence as a whole that,in discharg-ing Barnett,Holland was motivated by his resentment of Barnett'shandling of thegrievances of fellow employees.But in performing his stewardship,Barnett wasengaged in protected concerted activities,discharge for which has consistently beenheld violative of the Act. See, e.g.,Rugcrofters of Puerto Rico, Inc.,107 NLRB256;OhioOil Co.,92 NLRB 1597;Dant&Russell,Ltd.,92 NLRB 307, enfd,207 F.2d 165(C.A.9);HeiderManufacturingCo.,91NLRB 1185,1190-1;N. L. R. B. v. PacificMills,207 F.2d 905, 906(C. A. 4).'It is still necessary,however,to determine the precise manner by which the Com-pany's action violated the Act.What the complaint charges and what the GeneralCounsel contends is that the discharge was made toencouragemembership in theUnion and todiscouragethe concerted activities of the employees(in presenting andprocessing their grievances through Barnett).The recent decision of the SupremeCourt(RadioOfficers'Union,AFL v. N. L. R. B., N L. R. B.v. InternationalBrotherhood of Teamsters,etc. (Byers TransportationCo.), Gaynor News Co., Inc.v.N. L. R. B.,347 U. S. 17)has now definitively established that questions of en-couragement of union membership under Section 8 (a) (3) ofthe Actare to bedetermined by the same rules applicable to discouragement,and that the "member-ship"which may not lawfully be encouraged under that section includes adherence tothe union,the performance of membership obligations,and conformance to unionpractices.The Courtobserved that in theRadioOfficers'andTeamsterscases thepurposes of the union respondents in causing discrimination"clearlywere to en-courage members to perform obligations or supposed obligations of membership,"and that:Obviously,the unions would not have invoked such a sanction had they notconsidered it an effective method of coercing compliance with union obligationsor practices....Since encouragement of union membership is obviously anatural and foreseeable consequence of any employer discrimination at the re-quest of the union, [the]employers must be presumed to have intended suchencouragement.But, as hereinafter found, the General Counsel failed to establish that the Unioncaused or attempted to cause the Company to discharge Barnett; and the evidencedoes not show that the discharge otherwise consisted of, or was somehow related to,a method forcoercing compliance with union obligations or practices.Mere knowl-edge byHolland of theanimosities between Barnett and some of the union officersand his reason to believe that those officers might welcome the discharge did notestablish that his purpose was, or that it was reasonably calculated,to encourageeither adherenceto theUnion or compliance with union obligations.Therefore,since theGeneral Counselneither pleads nor claimsdiscouragementof union mem-bership, it is found thatthe Company,by discharging Barnett, did not engage inunfair labor practices within the meaning of Section 8 (a) (3)Nonetheless it is obvious,as the General Counsel contends,that the dischargewas calculated to discourage and to restrain Barnett and the other employees fromengaging in concerted activities through seeking the remedying of their grievancesconcerning wages, hours, and other terms and conditions of employment. Such adischarge,being in any case a violation of Section 8 (a) (1) of the Act(see e. g.,8Holland's testimony alone showed that one reason for the discharge was Barnett'shandling of grievances.As a substantial and motivating reason, it alone would affordsufficient basis for inferring discrimination, despite the occurrence of Barnett's rule viola-tion (cf.N. L. it. B. v Whitin Machine Works,204 F. 2d 883 (C. A. 1) and cases cited),since it was apparent that the latter was used as a mere utensil by which to effectuate adecision,previously arrived at, which had been motivated in substantial part by theformer HUBER & HUBER MOTOR EXPRESS, INC.303Gullett Gin Co., v. N. L. R. B.,179 F. 2d 499 (C. A. 5), reversed and remandedon other grounds 340 U. S. 361,N. L. R. B. v. Phoenix Mutual Life Insurance Co.,167 F. 2d 983 (C. A. 7), cert. denied 335 U. S. 845;Mac Smith Garment Co.,107NLRB 84), requires the same remedial order as a discharge which violates Section8 (a) (3), i. e., reinstatementand back pay.Ibid.2.The caseagainst the UnionAs the General Counsel states his case in his brief, he does not contend that theCompany's primary reason for discharging Barnett was the Union's request or assent,but he urges instead that a case was made out against the Union because, in viewof the Company's experience with discharge grievances,Holland was unwilling torisk the discharge and would not have done sowithout assurances by the UnionthatBarnett would not be reinstated through the grievance procedure.But the GeneralCounsel's position is not sustained either by the law or the facts.(1)Under the law, what a union is forbidden to do by Section 8 (b) (2) isto causeorattempt to causean employer to discriminate against an employee. Butmerely for a union to be aware of an employer's desire to discharge and to voiceno objection,or even to assent, is not the legal equivalent ofcausing,under thecommon meaning of the word,i.e., to be the cause of; to bring about;to bringto pass; to cause to happen. Indeed, even topersuadeorto attempt to persuadedoes not qualify as a violation of Section 8 (b) (2) as it was finally enacted. Thus,the legislative history shows that though Senate Bill 1126, as originally drawn andas it passed the Senate, used the words,"to persuade or attempt to persuade," thelanguage was amended in conference to its present phrasing in order to meet theobjections of the House conferees.See Cong. Rec., Senate,p. 6600, June 5, 1947;Legislative History of the Labor Management Relations Act, 1947, Vol. 2, p. 1539.Plainly, the General Counsel's statement of his position fails to make out a caseagainst the Union under the Act.(2)Nor does the evidence sustain the General Counsel's contention that Hollandobtained assurances that the Union would not require Barnett's reinstatementthrough the grievance procedure.Though Hale's testimony is credited, it does notestablish that Mathis' statements to Holland and later to Massey constituted assur-ances that Barnett's reinstatement would not be required under the grievance proce-dure.And certainly Holland did not rely on any such statement as constitutingan assurance, for the evidence is undisputed that on the very morning of the dis-charge, Holland sought,and failed to obtain,express assurances both from Mathisand Massey that the discharge would be upheld under the contract.It is therefore concluded and found, on the evidence as a whole, that the Gen-eral Counsel failed to establish that the Union caused or attempted to cause theCompany to discharge Barnett; and it will, therefore, be recommended that thecomplaint be dismissed as to the Union.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Respondent Company's activities set forth in section III, above,occurring inconnection with its operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.2.Respondent Union is a labor organization within the meaning of Section 2(5) of the Act.3.By discharging L. F. Barnett on June 2, 1953, and by thereafter failing andrefusing to reinstate him, in order to restrain and discourage its employees fromengagingin concerted activities for their mutual aid or protection, Respondent Com-pany has engaged in and is engaging in unfair labor practices proscribed by Sec-tion 8(a) (1), affecting commerce within the meaning of Section 2 (6) and (7)of the Act.4.Respondent Union has not engaged in unfair labor practices within the mean-ing of Sections 8 (b) (2) and 8(b) (1) (A) of the Act.THE REMEDYIt having beenfoundthat RespondentCompanyhas engaged in and is engagingin unfair labor practices,itwill be recommendedthatit cease and desisttherefromand that it take affirmative action designed to effectuate the policiesof the Act.[Recommendations omitted from publication.] 304DECISIONS OF NATIONALLABOR RELATIONS BOARIDAppendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees:WE WILL NOT discharge or refuse to reinstate any of our employees becausethey engage in concerted activities for their mutual aid or protection.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyand all of such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the National LaborRelations Act.WE WILL offer to L. F. Barnett immediate and full reinstatement to his.former or substantially equivalent positions, without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole for anyloss of pay suffered as a result of the discrimination.HUBER & HUBER MOTOR EXPRESS, INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Supplemental Intermediate ReportOn April 13, 1954, the Board issued an order remanding the above case to theundersigned Trial Examiner for the purpose of considering Respondent Company'sbrief,which inadvertently failed to reach the Trial Examiner, and for the prepara-tion and issuance of a Supplemental Intermediate Report.Pursuant to said Order the Trial Examiner has now fully considered the Com-pany's brief and finds that the various contentions made therein, both factual andlegal,were considered during the course of the preparation of the original Inter-mediate Report and were, for the most part, directly treated and disposed of.Manyof the Company's contentions on factual matters were in fact adopted, while otherswere rejected, either expressly or by the adoption of contrary findings.For exam-ple, the findings as to the existence of the Company's rules and as to Barnett'sviolation of them accord with the Company's contentions, and are contrary to theGeneral Counsel's.However, the findings concerning Holland's statement to agroup of employees of his desire to get rid of Barnett and of Mathis' statement toHolland, testified to by Hale, are contrary to Respondent's contentions.On thoseand on other factual matters as found in the Report, Respondent's brief containsnothing which is persuasive of different findings.Respondent's legal contentions were also considered and (with one exception)disposed of in the original report.Those contentions raise mainly questionswhether, since Respondent followed the contract provisions in effecting the dis-charge and since its action was upheld by the grievance committee, the dischargecan be found to constitutediscriminationinasmuch as it would neither have encour-aged or discouraged membership in the Union or in any labor organization.Thereport did not expressly consider the contention that the factors urged by the Com-pany precluded a finding of discrimination, but did conclude that no discriminationwas involved for reasons stated in the report.The factors urged by the Company in fact support the former finding againstdiscrimination.They do not, however, affect the conclusion that the dischargeviolated Section 8 (a) (1) of the Act, since the evidence establishes, as previouslyfound, that Barnett's discharge was motivated by the Company's resentment ofBarnett's handling, as steward, of the grievances of his fellow employees.The coinci-dence of Barnett's second rule violation merely afforded the opportunity for invok-ing the contract procedures (as suggested to Holland by Mathis) which became themachinery for carrying out the decision previously reached to discharge Barnettbecause of his handling of the grievances of his fellow employees. (See IR, foot-note 8.) ACE EXPORT PACKING CO., INC.305.The fact that the Company followed the contract and that the discharge wasupheld under its grievance procedures does not, of course, preclude finding that thedischarge constituted an unfair labor practice, since the Board's power to preventunfair labor practices is not affected by any other means of adjustment or preven-tion,whether established by agreement, by law, or otherwise.Section 10 (a);Columbus Iron Works Company,107 NLRB 1354, andcasesthere cited; cf.Wert-heimer Stores Corp.,107 NLRB 1434.The Trial Examiner therefore adheres to and readopts his previousfindingsof fact,.conclusions of law, and recommendations.ACE EXPORTPACKINGCO.,INC.andUNITED ELECTRICAL,RADIO &.MACHINE WORKERSor AMERICA.Case No. 13-CA-1 08. July 22,1954Decision and OrderOn November 19, 1953, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in and is not engaging in theunfair labor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supporting;brief, and the Employer filed a brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error. was committed.,-The rulings are hereby affirmed. The Board has considered the In-termediate Report, the General Counsel's exceptions and brief, the.Employer's brief, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.[The Board dismissed the complaint.]'The General Counsel excepts to the Trial Examiner's rulings excluding the introduction of background evidence purporting to show antiunion animus of the Respondent.With-out deciding on its merits the correctness of this ruling, we find that, as. the discharge waS:for cause, the ruling is not, In any event, prejudicial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a first amended charge filed on September 22, 1952, by United Electrical,.Radio & Machine Workers of America, herein called the Union, the. General Counsel,for the National Labor Relations Board by the Regional Director for the Thirteenth.Region (Chicago, Illinois), issued his complaint dated April 29, 1953, against Aceengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National.Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofcomplaint and notice of hearing were duly served upon Respondent and the Union.With respect to the unfair labor practices the complaint alleged, in substance thatRespondent on September 16, 1952, discharged Robert Green because of his mem-bership in and activity on behalf of the Union.On May 11, 1953, Respondent filed.its answer in which it admitted certain allegations of the complaint as to the nature'of its business, .but denied the commission of any unfair labor practices.109 NLRB No. 49.